By the Court, Sawyer, J.:
The first point—viz: That the complaint does not state facts sufficient to constitute a cause of action—seems to have been made for the first time in this Court. Conceding some of the allegations to be defective, we think the defects are of such a character as to be cured by" the verdict. Had the objection been taken at- the proper timé, the defect might have been obviated.
*229If there was any error in. refusing to allow the defendant to amend his answer, the evidence was admitted upon the point to which the amendment referred, and the facts found by the Court are of such a character as to render the amendment immaterial. No injury could have resulted from the refusal.
The only other error relied on in the appellant’s brief, is, that the Court erred in finding that the plaintiff had not employed defendant to purchase the mining stock referred to in the evidence. On this point, and the other points specified in the statement, there was a substantial and decided conflict in the evidence. It is clearly one of the class of cases in which this Court would not be justified in setting aside the finding on the ground of insufficiency of evidence.
We would here suggest that the finding in this case is subject to the' criticism contained in Hidden v. Jordan, 28 Cal. 305. It is desirable in all cases that the findings should be a concise and pointed statement of the several facts found, followed by the conclusions of law, without any mixture of argument, or. the evidence from which the facts are found. The finding takes the place of a verdict. It is a special verdict, not an opinion, and is to form a part of the judgment roll. , (Bryan v. Maume, 28 Cal. 244; Duryea v. Burt, 28 Cal. 588.)
Judgment affirmed.